DETAILED ACTION
1.	Claims 1-41 are pending in this application for reissue of the US Patent No. 10,088,554 (hereinafter “the '554 patent”) issued from application no. 14/787,268.  Claims 1-15 are patented claims and claim 16-41 are claims newly added in this reissue application. 

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘554 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Interpretation - 35 USC § 112(f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a signal subdividing component,” “a signal displacing component,” “a signal reconstructing component,” “a signal analysis component” in claims 12, 16 and 34, “a processor component” in claims 13 and 35, “a selection component” in claims 14 and 36, and “a noise reduction component” in claims 15 and 37.


7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

8.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“signal subdividing component” 
Functions: 

Structure: subdivision unit 1 shown in Figure 4a and its corresponding description in the specification

 “signal displacing component” 
Functions: 
1) displace each of the subband measurement signals relative to corresponding reference –signal frequency bands of a reference signal with the use of an external trigger signal
Structure: alignment unit 2 shown in Figures 6 and 7, and external trigger signal shown in Figure 12a and its corresponding description in the specification

“signal reconstructing component” 
Functions: 
1) reconstruct the displaced subband measurement signals to form a reconstructed broadband measurement signal
Structure: reconstruction unit 3 shown in Figures 8 and 9 and its corresponding description in the specification

“analysis component” 
Functions: 

2) provide deviation of the reconstructed broadband measurement signal relative to the reference signal as a starting value for the measuring device at which a period of the measurement signal begins
Structure: evaluation unit 4 shown in Figures 1-3 and its corresponding description in the specification

“processor component” 
Functions: 
1) determine a number of measurement-signal frequency bands depending upon the bandwidth of the received measurement signal
2) increase the number of measurement-signal frequency bands with increasing frequency
Structure: not disclosed

“selection component” 
Functions: 
1) select a number of measurement period length of the broadband measurement signal
Structure: not disclosed

“noise reduction component” 
Functions: 

Structure: not disclosed

Claim Objection - 37 C.F.R. 1.173
9.	37 CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Although applicant cites columns, lines and patented claims as support for the claims, Applicant has not provided any explanation of the support in the disclosure of the patent for the changes made to the claims as required.  Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines or paragraph numbers in the specification.  Failure to comply in the next response will result in a notice of non-compliance with no substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.

Claim Rejection – 35 U.S.C. 251
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:



11.	Claims 1-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the November 11, 2020 Declaration is set forth below.	
	“Broadening of claims 1 and 12 (New claims 16 and 34 of the present Reissue Application)” as stated in the declaration does not identify an error in the patent to be corrected in the reissue application.  The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).

12.	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as follows:
Examiners should review the reissue application to determine if: 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 


In Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765 (Fed. Cir. June 17, 2019) Federal Circuit stated, 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.”
(emphasis added).

	Claims 16-33 are rejected under 35 USC 251 for claiming subject matter that is not directed to the invention disclosed in the original patent.
	The specification of the original patent does not do more than merely suggest or indicate a method for determining a deviation of a broadband measurement signal from a reference signal that includes the step of “building up measurement results from at least two individual subbands to form a reconstructed result.”  It does not appear from the face of the instrument that what is covered by reissue was intended to have been covered and secured by the original.  

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


14.	Claims 1-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

15.	All claims require the use of a “trigger signal” to perform the displacement in the “displacing” step or “a signal displacing component.”  The specification discloses that the displacing step is performed in the alignment unit 2 (see Specification c5:11-18).  The specification also discloses that the output of the alignment unit 2 is supplied to the reconstruction unit 3, where reconstructing step is performed.  See also Figures 1-3.  However, the specification does not disclose that the trigger signal is used to perform displacement as claimed.  According to the specification, at c9:50-54, “this trigger signal Text is useful for the reconstruction of the aligned signal in the reconstruction unit 3.”  Thus, the specification discloses that the trigger signal is used in the “reconstructing” step, not in the “displacing” step as claimed.
16,	All method claims, claims 1-11 and 16-33, are directed to a method for determining a deviation of broadband measurement signal from a reference signal.  However, the claims only recite the steps of subdividing, displacing, and reconstructing a broadband measurement signal.  

17.	Claims 16-33 recite the limitation “building up measurement results from at least two individual subbands to form a reconstructed result.”  While the specification teaches displacing subband measurement signals in time and frequency to form a reconstructed broadband measurement signal (see c7:65-8:33), there is no teaching of “building up measurement results from at least two individual subbands to form a reconstructed result” as claimed.  

18.	Claims 4, 5, 11, 17-21, 24-27, 30-31 and 33, include at least one limitation not supported in the specification.

19.	With respect to claim 4 and 26, the limitation “correlating the subband measurement signals with the reference signal” requires more than one subband measurement signal to correlate with the same reference signal.  This limitation is not supported because as clearly shown in Figures 6 and 7, each subband signal is correlated with a reference signal with the frequency that corresponds to its own subband, not with the same reference signal for all subbands. 



21.	With respect to claims 11 and 33, the claims recite the step of “performing a measurement-error correction of a deviation error after the reconstruction step.”  However, the specification does not disclose how the deviation error output of the evaluation unit 4 is used to perform a measurement-error correction.  The specification does not disclose what the nature of this correction is and how it is performed.

22.	With respect to claim 17, the specification does not disclose creation of any measurement results as claimed.

23.	With respect to claim 18, the specification discloses summing subband measurement signals to form a broadband measurement signal.  However, it does not disclose creating the result by summing a measurement value computed individually to calculate the aggregate measurement value.

24.	With respect to claim 19, there is no disclosure of any EVM measurement in the specification.



26.	With respect to claim 21, there is not disclosure of any “spectral multiplication” in the specification.

27.	With respect to claim 24, there is no disclosure of any “quality measurements” for subbands or any “aggregate quality measurement” in the specification at c7:35-42 and c8:5-14.  The term “quality measurement” does not appear anywhere in the specification, especially in connection with subband signals.

28.	With respect to claim 25, as discussed above, the term “quality measurement” does not appear anywhere in the specification.

29.	With respect to claim 30, while the specification discloses “demodulating the broadband measurement signal divided into the at least two subband measurement signals” as claimed in claim 8 and shown in Figure 2, there is no disclosure of how the broadband signal can be “divided into the at least two measurement signal frequency bands by a demodulator” as claimed.



31.	Claim 34, recites “a signal analysis component configured to analyze the broadband measurement signal relative to the reference frequency signal.”  “The measurement signal” is the signal is the RFin that is subdivided into at least two subband signals in “a signal dividing component.”  According to the specification, the broadband measurement signal is a reconstructed RF signal RFrecon as shown in Figure 1.  The specification does not disclose using the broadband measurement signal as input to both “a signal dividing component” and “a signal analysis component” for analysis.  
 
32.	Claim 34 recites “a signal displacing component configured to displace the individual measurement-signals relative to the corresponding reference signal frequency bands of a reference signal.”  There is no support for this limitation in the specification.

33.	Claim 34 recites “a reconstructing component configured to create an aggregate measurement by combining measurements from the at least two subband measurement signals.”  There is no support for this limitation in the specification.

34.	Claim 34 recites “wherein the deviation … is used as a value for performing a quality measurement.”  This limitation is not disclosed in the specification.

Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining a deviation of a broadband measurement signal from a reference signal using a reconstructed measurement signal from the subband measurement signals subdivided, the specification does not reasonably provide enablement for a method of determining a deviation of a broadband measurement signal from a reference signal with built up measurement results from at least two individual subbands as claimed.  The specification does not enable a person of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
Claims 16-33 recite the step of “building up measurement results from at least two individual subbands to form a reconstructed result.”  This limitation encompasses any measurement results from any two subbands to form a reconstructed result.  The specification only discloses using a reconstructed broadband measurement signal, reconstructed from two subband measurement signals that have been subdivided from a broadband measurement signal and aligned to determine the deviation error. 

36.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


37.	Claims 1-11 and 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  comparing/subtractung the .

38.	Claims 4-5, 6-7, 9-15, 20, 26-27, 29, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

39.	Claims 4-5, 7, 9, 20, 26, 27, 29, and 31 recite the limitation “the displacement step.”  There is insufficient antecedent basis for this limitation in the claims.

40.	Claims 6, 10, 11, 29, 32, and 33 recite the limitation “the reconstruction step.”  There is insufficient antecedent basis for this limitation in the claims.

41.	Claim 23 recites the limitation “the reconstructed broadband measurement signal.”  There is insufficient antecedent basis for this limitation in the claim.

42.	Claim 24 recites the limitation “the least two of the individual subband.”  There is insufficient antecedent basis for this limitation in the claim.

43.	Claim 34 recites “the reconstructed measurement signal.”  There is insufficient antecedent basis for this limitation in the claim.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

45.	Claims 13 and 35, 14 and 36, 15 and 37, recite “a processor component,” “a selection component” and “a noise reduction component,” respectively.  These “components” invoke 35 U.S.C. 112(f).  However, the specification does not disclose any structure associated with these “components.”

46.	Claims 18 and 19 recite the limitation “the result.”  There are “measurement results” and a “reconstructed result.”  It is not clear which one of the results is “the result.”

47.	Claim 19 recites “an EMS” measurement.  The acronym EMS is not defined in the specification.

48. 	Claims 7 and 29 recite the limitation “the displacement step is implemented within a frequency-modulation domain of the subband measurement signals.”  It is not clear what this limitation means or how a method step can be implemented within a frequency-modulation domain of measurement signals.
 


50.	Claim 21 recites “spectral multiplication.”  It is not clear what this term means.  The specification provides no guidance as to the meaning of this limitation.

51.	Claim 34 also recites “a signal displacing component configured to displace the individual measurement-signals relative to the corresponding reference signal frequency bands of a reference signal.”  It is not clear what the limitation actually means.

52.	Claim 41 recites “The method claim of 34.”  Claim 34 is not a method claim.

Conclusion
53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992